El Juez PbesideNte Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso in-terpuesto en este caso basándose en el abandono de la parte apelante.
En la moción, fechada el 5 de enero actual y notificada a la parte contraria el propio día, se alega que se dictó sentencia el 3 de marzo de 1925, que se apeló de ella el 1 de abril siguiente, que se solicitó del taquígrafo la transcrip-ción de la evidencia, quedando radicada en la secretaría el 7 de agosto último, y que desde esa fecha nada más hizo el apelante en gestión de su recurso. Lo alegado en la mo-ción se comprueba con una certificación expedida por el se-cretario de la corte sentenciadora.
La parte apelante se opuso alegando que la corte de dis-trito permaneció en vacaciones durante los meses de agosto y septiembre de 1925; que en septiembre fue reorganizada siendo nombrados dos de sus jueces y el tercero en octubre; que durante los meses de octubre, noviembre y diciembre la corte trabajó sin previa reglamentación interna hasta que el 26 de diciembre se reunió el Consejo Judicial creado por la ley reorganizadora y aprobó su reglamento; que el once de enero el apelante notificó al apelado que la corte había se-ñalado el 18 del propio mes para la aprobación de la trans-cripción, que el 18 el apelado no compareció y no habiéndose propuesto enmiendas la corte ordenó que el caso pasara al señor Rodríguez Serra que había sido, el juez que intervino en el pleito y que al dicho apelante no le ha sido dable co-municarse aún con el Sr. Rodríguez Serra por encontrarse éste en estos días ausente de su bufete. El apelante invoca en su apoyo la decisión de esta corte en el.caso de Lopes v. P. R. Ry., Light & Power Co., 31 D.P.R. 693.
*51La jurisprudencia establecida en el caso invocado es como sigue:
“El Tribunal Supremo no ejercitará la discreción que le concede la regla 59 de su reglamento a los efectos de desestimar una apela-ción, por el mero hecho del transcurso de noventa días. Deberá de-mostrarse además que el apelante ha sido de tal modo negligente que' su negligencia justifique que se le castigue con la pérdida del recurso por él establecido.”
Aplicando esa jurisprudencia creemos que debe desesti-marse la apelación. Sólo estaba quizá justificado el apelante para dejar de actuar durante los meses de agosto y septiem-bre en que permaneció en vacaciones la corte de distrito. Para su falta de actuación durante los meses de octubre, noviembre y diciembre, y durante la primera decena de enero, esto es, por un período de más de cien días, no presenta ex-cusa válida alguna. La ley y la jurisprudencia de esta pro-pia corte claramente establecen que es el juez que intervino en el juicio el llamado a aprobar la exposición del caso, de suerte que ninguna influencia tienen los cambios operados en la corte de distrito a que se refiere el apelante.
En el caso de Lopes, supra, cuando se celebró la vista de la moción ya la transcripción estaba archivada en la secre-taría de esta corte. La falta de gestión no fue además tan manifiesta ni durante un período tan largo como aquí. La exposición se presentó el 4 de octubre de 1922, la corte en-tró en vacaciones en noviembre y no renovó su trabajo basta el 2 de enero de 1923. El 15 de febrero siguiente la parte apelante solicitó el señalamiento. Hubo sin duda negligen-cia por parte del apelante, pero no en tal grado que la corte creyera que se estaba en el caso de desestimar el recurso aplicando la sección 59 de su Eeglamento.
Por virtud de todo lo expuesto debe declararse con lugar la moción del apelado y desestimarse el recurso.